On Application for Rehearing.
Breaux, J.
Three witnesses for the plaintiff, men of experience in the management of saw-mill machinery stated that there was danger, if one without experience or instruction of any sort undertook to work as a band at the machine known as the trimmer.
That it is unsafe to place one at that work who is a green hand without warning or instruction. That the danger should have been explained to him; that it was an act of imprudence to call the plaintiff, who had been engaged elsewhere in the mill, and at once give him in charge the work necessary to be done at the.end of the trimmer in transferring the lumber from the edger to the trimmer.
■On the other hand, three witnesses for the defendant testified that the work was not as hazardous as represented; that men without experience and warning sometimes were placed to work at trimmers.
The jury and the trial judge who saw and heard the'witnesses believed the former.
Great weight, it is clear, should be given to their finding as relates to the facts of the case.
It does seem that the act of the plaintiff in putting his hands on two pieces of timber, 2x4 (crossed one over the other), as they were about to pass the trimmer saws, was an act of the greatest imprudence ; that one with the least experience or warning would not have thus exposed himself. The plaintiff, it appears, was not deficient in intelligence. Had he been made aware of the danger, it would be proper to hold that he had assumed the risk of the dangerous employment. It must have been evident to the jury he had not had sufficient opportunity to become familiar with his duties nor had he. been, it appears, sufficiently instructed. It was not, the jury found, an ordinary danger. It was not, their verdict implies, a danger known to the employee, and one which he, without warning, should have appreciated. The defendant in the brief asserts, in opposition to the position that the plaintiff should have been warned and instructed before placing him at the trimmer, that the only instruction which could have been given him would have been not to *731pub his hand on the saw, and that this would have added nothing to his knowledge.
This contention, as stated by defendant as relating to visible danger, is supported by several well considered decisions of courts of other States. From the point of view just stated they recommend themselves as eminently just and correct.
But the jury here, substantially, found a different state of facts. They must have concluded, in order to arrive at their verdict, that the instruction which could have been given him would have been given had it not escaped attention; that is, the instruction not to put his hands on the pieces of lumber after having placed them on the trimmer, and particularly after they were being carried on the endless chains to the saws.
We have no hesitation in saying, if the facts were as the verdict implies, the judgment was correct and legal.
The evidence before us did not disclose that the facts were not as found by the jury.
There is no good reason to infer that the foreman of the mill did not have a proper knowledge of the situation, and that he was not, in every respect, a well qualified and competent foreman. But the ability of the foreman is not of itself ground to discredit the return of the jury. Under the most careful and experienced foreman an accident may happen for which the employer must be held in damages.
It may be stated, also, as related to the lumber mill, that the situation was not more grave and dangerous than it is in all factories in which there are many fast revolving circular saws with white steel surface a few inches above the horizontal line of their-shafts.
It is not negligence to own and operate such machinery — the demands of commerce require effective, improved machinery. In the ease here it was not defective and not unavoidably dangerous. The fact remains that it was not properly handled, due, as the jury thought, to the want of notice and instruction which should have been given to an inexperienced hand. Under our jurisprudence,, until it clearly appears that such a finding is erroneous, we are constrained to accept the conclusion as correct.
Lastly: our decision held that claim for insurance can not be recovered in this case. Defendant asserts that reservation in the *732decree invites new and troublesome litigation. In order to put that matter at rest, we here state that the judgment here includes and settles the amount of all claims plaintiff is entitled to for injuries received by him as alleged. When this amount will have been paid it will be in satisfaction of all claims, and we, "in consequence, recall all reservation heretofore made.
It is therefore ordered, adjudged'and decreed that onr original judgment remain undisturbed, save as to anything reserved to plaintiff,- after he will have been paid. There is no further right reserved to plaintiff.
Rehearing refused.